Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 1 of 41 Page ID
                                #:17175
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 2 of 41 Page ID
                                #:17176
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 3 of 41 Page ID
                                #:17177
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 4 of 41 Page ID
                                #:17178
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 5 of 41 Page ID
                                #:17179
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 6 of 41 Page ID
                                #:17180
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 7 of 41 Page ID
                                #:17181
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 8 of 41 Page ID
                                #:17182
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 9 of 41 Page ID
                                #:17183
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 10 of 41 Page ID
                                 #:17184
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 11 of 41 Page ID
                                 #:17185
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 12 of 41 Page ID
                                 #:17186
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 13 of 41 Page ID
                                 #:17187
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 14 of 41 Page ID
                                 #:17188
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 15 of 41 Page ID
                                 #:17189
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 16 of 41 Page ID
                                 #:17190
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 17 of 41 Page ID
                                 #:17191
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 18 of 41 Page ID
                                 #:17192
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 19 of 41 Page ID
                                 #:17193
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 20 of 41 Page ID
                                 #:17194
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 21 of 41 Page ID
                                 #:17195
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 22 of 41 Page ID
                                 #:17196
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 23 of 41 Page ID
                                 #:17197
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 24 of 41 Page ID
                                 #:17198
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 25 of 41 Page ID
                                 #:17199
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 26 of 41 Page ID
                                 #:17200
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 27 of 41 Page ID
                                 #:17201
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 28 of 41 Page ID
                                 #:17202
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 29 of 41 Page ID
                                 #:17203
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 30 of 41 Page ID
                                 #:17204
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 31 of 41 Page ID
                                 #:17205
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 32 of 41 Page ID
                                 #:17206
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 33 of 41 Page ID
                                 #:17207
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 34 of 41 Page ID
                                 #:17208
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 35 of 41 Page ID
                                 #:17209
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 36 of 41 Page ID
                                 #:17210
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 37 of 41 Page ID
                                 #:17211
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 38 of 41 Page ID
                                 #:17212
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 39 of 41 Page ID
                                 #:17213
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 40 of 41 Page ID
                                 #:17214
Case 2:18-cv-05422-CAS-GJS Document 166 Filed 07/30/20 Page 41 of 41 Page ID
                                 #:17215
